DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims benefit to U.S. Provisional Patent Application No. 62/960,330 filed on 01/13/2020 and U.S. Provisional Patent Application No. 62/900,500 filed on 09/14/2019 and are hereby incorporated by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Pub. No. 2019/0066317 A1) (hereinafter “Chang”) in view of Ladha et al. (U.S. Pub. No. 2018/0012125 A1) (hereinafter “Ladha”) in further view of Wang et al. (U.S. Pub. No. 2017/0045895 A1) (hereinafter “Wang”)

Regarding Claim 1, Chang discloses a non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for controlling image acquisition robots [see paras. 0057-58], the method comprising: 
obtaining a plurality of images captured [see figs. 2-4 and paras. 0005-06];
determining whether a higher quality image of the particular area is needed [see paras. 0028, 0033-34, and 0038 describing determining the quality sufficiency of the image and whether a more or additional images are needed];
Chang does not explicitly disclose the area being in construction sites; the plurality of images comprises at least a first image corresponding to a first point in time and a second image corresponding to a second point in time, the second point in time differs from the first point in time; analyzing the first image and the second image to determine whether a change occurred in a particular area of the construction site between the first point in time and the second point in time; in response to a determination that a change occurred in the particular area of the construction site and a determination that a higher quality image is needed, causing an image acquisition robot to acquire at least one image of the particular area of the construction site; in response to at least one of a determination that no change occurred in a particular area and a 
Ladha in a same or similar endeavor teaches the area being in construction sites [see paras. 0025-26 and 0039-40].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chang to add the teachings of Ladha as above in order to provide for improved accuracy construction progress status [see Ladha para. 0029] including obtaining sensor readings such as 3D point cloud data from which physical properties of components related to the construction project [see Ladha para. 0045].
Wang in a same or similar endeavor teaches the plurality of images comprises at least a first image corresponding to a first point in time and a second image corresponding to a second point in time, the second point in time differs from the first point in time [see paras. 0019, 0128, 0131, and 0145]; 
analyzing the first image and the second image to determine whether a change occurred in a particular area between the first point in time and the second point in time [see paras. 0134-35];
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chang to add the teachings of Wang as above to determine the quality of the image data over a time interval for each imaging device, and based on the quality of the image data, a subset of the imaging device's image data can be selected for processing in order to assess state information of an imaging device, which provides improved accuracy of the assessed state information while conserving computing resources, and can be used to improve imaging functionality in diverse environment types and operating conditions [see Wang para. 0004].
The combination of Chang, Ladha, and Wang teaches in response to a [see paras. 0134-35 of Wang] and a determination that a higher quality image is needed [see paras. 0028, 0033-34, and 0038 of Chang describing determining the quality sufficiency of the image and whether a more or additional images are needed], causing an image acquisition robot to acquire at least one image of the particular area of the construction site [see paras. 0033-34, and 0038-39 of Chang describing acquiring additional images using a robotic device (see para. 0017) where Ladha discloses a construction site (see Ladha paras. 0026 and 0039)]; and
in response to at least one of a determination that no change occurred in a particular area and a determination that a higher quality image is not needed [see para. 0037 of Chang describing if image data is deemed sufficient then it is used for 3D reconstruction and a robot is not used for further image acquisition], withholding causing the image acquisition robot to acquire the at least one image of the particular area [see para. 0037 of Chang describing if image data is deemed sufficient then it is used for 3D reconstruction and a robot is not used for further image acquisition].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chang to add the teachings of Ladha and Wang as above in order to provide for improved accuracy construction progress status [see Ladha para. 0029] including obtaining sensor readings such as 3D point cloud data from which physical properties of components related to the construction project [see Ladha para. 0045] and to determine the quality of the image data over a time interval for each imaging device, and based on the quality of the image data, a subset of the imaging device's image data can be selected for processing in order to assess state information of an imaging device, which provides improved accuracy of the assessed state information while conserving computing resources, and can be used to improve imaging functionality in diverse environment types and operating conditions [see Wang para. 0004].

Regarding Claim 2, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang further discloses wherein the method further comprises basing the determination of whether a higher quality image of the particular area of the site is needed on an analysis of at least part of the plurality of images [see fig. 2 and paras. 0033-36 and 0043-45].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 3, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang further discloses wherein the method further comprises basing the determination of whether a higher quality image of the particular area of the site is needed on an analysis of an electronic record associated with the site [see fig. 2 and paras. 0033-36 and 0043-45 where an electronic record includes a digital image].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 4, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 3, and are analyzed as previously discussed with that claim.

Ladha in a same or similar endeavor teaches wherein the method further comprises: analyzing a progress record to identify a progress to at least one task related to the particular area of the construction site [see paras. 0029, 0050, and 0069 and determining if there is a discrepancy or error]; and the combination of Chang and Ladha teaches basing the determination of whether a higher quality image of the particular area of the construction site is needed on the identified progress to the at least one task [see Chang paras. 0028, 0033-34, and 0038-39 describing determining the quality sufficiency of the image including whether there is a discrepancy or error in image analysis and whether additional images are needed based on image sufficiency, and acquiring additional images; and Ladha teaches a construction site in paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

	
Regarding Claim 5, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 3, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: analyzing a financial record to identify at least one financial transaction related to the particular area of the construction site; and basing the determination of whether a higher quality image of the particular area of the construction site is needed on the identified at least one financial transaction.
Ladha in a same or similar endeavor teaches wherein the method further comprises: [see paras. 0054 and 0064-68 determining if there is a discrepancy or error; and see paras. 0025-26 and 0039-40 describing a construction site]; and the combination of Chang and Ladha teaches basing the determination of whether a higher quality image of the particular area of the construction site is needed on the identified at least one financial transaction [see Chang paras. 0028, 0033-34, and 0038-39 describing determining the quality sufficiency of the image including whether there is a discrepancy or error in image analysis and whether additional images are needed based on image sufficiency, and acquiring additional images].
See the motivation statement as written above for Claim 1.

Regarding Claim 6, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 3, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: analyzing a project schedule to identify at least one scheduled task related to the particular area of the construction site; and basing the determination of whether a higher quality image of the particular area of the construction site is needed on the identified at least one scheduled task.
Ladha in a same or similar endeavor teaches wherein the method further comprises: analyzing a project schedule to identify at least one scheduled task related to the particular area of the construction site [see paras. 0050 and 0069-70 determining if there is a discrepancy or error; and see paras. 0025-26 and 0039-40 describing a construction site]; and the combination of Chang and Ladha teaches basing the determination of whether a higher quality image of the particular area of the construction site is needed on the identified at least one scheduled task [see Chang paras. 0028, 0033-34, and 0038-39 describing determining the quality sufficiency of the image including whether there is a discrepancy or error in image analysis and whether additional images are needed based on image sufficiency, and acquiring additional images].
See the motivation statement as written above for Claim 1.

Regarding Claim 7, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang further discloses wherein the method further comprises basing the determination of whether a higher quality image of the particular area is needed on an analysis of an electronic record associated with the site and an analysis of at least part of the plurality of images [see para. 0050 describing discrepancies include schedule data or other performance metrics stores at cloud storage and see fig. 2 and paras. 0033-36 and 0043-45].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 9, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the second image is an image captured using a wearable image sensor worn by a person in the construction site.
Ladha in a same or similar endeavor teaches wherein the second image is an image captured using a wearable image sensor worn by a person in the construction site [see para. 0039 and see paras. 0025-26 and 0039-40 describing a construction site].
See the motivation statement as written above for Claim 1.

Regarding Claim 10, the combination of Chang, Ladha, and Wang discloses all of the 
Chang further discloses wherein the second image is an image captured using the image acquisition robot from a first location [see para. 0031 describing specifying the locations of each image acquisition],
causing the image acquisition robot to acquire the at least one image of the particular area of the site comprises causing the image acquisition robot to acquire the at least one image of the particular area of the site from a second location, the second location differs from the first location and is configured to provide higher quality image of the particular area [see paras. 0033-34, and 0038-39 describing acquiring additional images using the drone, including updating flight plan and moving drone into correct position to acquire image data of sufficient detail or resolution and from the specified geometric poses (e.g., orientation, location, distance, etc.)].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 11, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises, in response to the determination that a change occurred in the particular area of the construction site and the determination that a higher quality image is needed, updating an electronic record associated with the site based on an analysis of the at least one image of the particular area of the construction site.
The combination of Chang, Ladha, and Wang discloses wherein the method further [see paras. 0134-35 of Wang] and the determination that a higher quality image is needed [see paras. 0033-34, and 0038-39 of Chang], updating an electronic record associated with the site based on an analysis of the at least one image of the particular area [see fig. 2 and paras. 0033-36 and 0043-45 of Chang where an electronic record includes a digital image].
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statements as written above for Claim 1.

Regarding Claim 12, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: analyzing at least part of the plurality of images to determine a type of the change that occurred in the particular area of the construction site between the first point in time and the second point in time; in response to a first determined type of the change, causing the image acquisition robot to acquire the at least one image of the particular area of the construction site; and in response to a second determined type of the change, withholding causing the image acquisition robot to acquire the at least one image of the particular area of the construction site.
The combination of Chang, Ladha, and Wang discloses wherein the method further comprises: analyzing at least part of the plurality of images to determine a type of the change that occurred in the particular area of the site between the first point in time and the second point in time [see paras. 0134-35 and 0142 of Wang describing meeting a minimum threshold]; in response to a first determined type of the change, causing the image acquisition robot to acquire the at least one image of the particular area of the site [see paras. 0036 and 0038 of Chang]; and in response to a second determined type of the change, withholding causing the [see paras. 0036 and 0038 of Chang].
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statements as written above for Claim 1.

Regarding Claim 13, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang further discloses wherein the method further comprises: analyzing at least part of the plurality of images to select at least one image capturing parameter [see para. 0031 describing geometric pose]; and in response to the determination that a change occurred in the particular area of the site and the determination that a higher quality image is needed, causing the image acquisition robot to acquire at least one image of the particular area of the site using the selected at least one image capturing parameter [see paras. 0038-39 describing the flight plan may be updated to move the drone into position to acquire new image data from the specified geometric pose].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 14, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: analyzing at least part of the plurality of images to determine a type of the change that occurred in the 
The combination of Chang, Ladha, and Wang discloses wherein the method further comprises: analyzing at least part of the plurality of images to determine a type of the change that occurred in the particular area of the site between the first point in time and the second point in time [see paras. 0134-35 and 0142 of Wang describing meeting a minimum threshold]; in response to a first determined type of the change, causing the image acquisition robot to acquire the at least one image of the particular area of the site using a first image capturing parameter [see paras. 0039 of Chang describing one or both of updating the flight plan and/or adjusting camera operational parameters may be performed]; and in response to a second determined type of the change, causing the image acquisition robot to acquire the at least one image of the particular area of the site using a second image capturing parameter, the second image capturing parameter differs from the first image capturing parameter [see paras. 0039 of Chang describing one or both of updating the flight plan and/or adjusting camera operational parameters may be performed].
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 15, the combination of Chang, Ladha, and Wang discloses all of the 
Chang further discloses wherein the method further comprises: analyzing at least part of the plurality of images to select a first image acquisition position [see para. 0031 describing specifying the locations of each image acquisition]; and in response to the determination that a change occurred in the particular area of the site and the determination that a higher quality image is needed [see paras. 0036 and 0038], causing the image acquisition robot to move to the first image acquisition position and capture from the first image acquisition position the at least one image of the particular area of the site [see paras. 0033-34, and 0038-39 describing acquiring additional images using the drone, including updating flight plan and moving drone into correct position to acquire image data of sufficient detail or resolution and from the specified geometric poses (e.g., orientation, location, distance, etc.)].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 16, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: analyzing at least part of the plurality of images to determine a type of the change that occurred in the particular area of the construction site between the first point in time and the second point in time; in response to a first determined type of the change, causing the image acquisition robot to move to a first image acquisition position and capture from the first image acquisition position the at least one image of the particular area of the construction site; and in response to a second determined type of the change, causing the image acquisition robot to move to a second 
The combination of Chang, Ladha, and Wang discloses wherein the method further comprises: analyzing at least part of the plurality of images to determine a type of the change that occurred in the particular area of the site between the first point in time and the second point in time [see paras. 0134-35 and 0142 of Wang describing meeting a minimum threshold]; in response to a first determined type of the change, causing the image acquisition robot to move to a first image acquisition position and capture from the first image acquisition position the at least one image of the particular area of the site [see paras. 0033-34, and 0038-39 of Chang describing acquiring additional images using the drone, including updating flight plan and moving drone into correct position to acquire image data of sufficient detail or resolution and from the specified geometric poses (e.g., orientation, location, distance, etc.)]; and in response to a second determined type of the change, causing the image acquisition robot to move to a second image acquisition position and capture from the second image acquisition position the at least one image of the particular area of the site, the second image acquisition position differs from the first image acquisition position [see paras. 0033-34, and 0038-39 of Chang describing acquiring additional images using the drone, including updating flight plan and moving drone into correct position to acquire image data of sufficient detail or resolution and from the specified geometric poses (e.g., orientation, location, distance, etc.)].
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statements as written above for Claim 1.

Regarding Claim 17, the combination of Chang, Ladha, and Wang discloses all of the 
Chang does not explicitly disclose wherein the method further comprises: causing the image acquisition robot to acquire an image of a second area of the construction site, the image depicts no part of the particular area of the construction site; analyzing the image of the second area of the construction site to determine whether to acquire the at least one image of the particular area of the construction site; in response to a determination to acquire the at least one image of the particular area of the construction site, causing the image acquisition robot to move to a particular image acquisition position and capture from the particular image acquisition position the at least one image of the particular area of the construction site; and in response to a determination not to acquire the at least one image of the particular area of the construction site, withholding causing the image acquisition robot to move to a particular image acquisition position and withholding causing the image acquisition robot to capture the at least one image of the particular area of the construction site.
The combination of Chang, Ladha, and Wang discloses wherein the method further comprises: causing the image acquisition robot to acquire an image of a second area of the site, the image depicts no part of the particular area of the site [see para. 0116 of Wang describing the sensors can be situated at different positions and orientations such that the field of view of each sensor is different]; analyzing the image of the second area of the site to determine whether to acquire the at least one image of the particular area of the site [see para. 0034 of Chang]; in response to a determination to acquire the at least one image of the particular area of the site, causing the image acquisition robot to move to a particular image acquisition position and capture from the particular image acquisition position the at least one image of the particular area of the site [see paras. 0033-34, and 0038-39 of Chang describing acquiring additional images using the drone, including updating flight plan and moving drone into correct position to acquire image data of sufficient detail or resolution and from the specified geometric poses (e.g., orientation, location, distance, etc.)]; and in response to a determination not to [see para. 0037 of Chang describing if image data is deemed sufficient then it is used for 3D reconstruction and a robot is not used for further image acquisition].
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 18, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 17, and are analyzed as previously discussed with that claim.
Chang further discloses wherein the acquiring of the image of a second area of the site by the image acquisition robot is performed from a second image acquisition position of the site [see paras. 0033-34, and 0038-39 describing acquiring additional images using the drone], and the method further comprises analyzing an electronic record associated with the construction site to select the particular image acquisition position and the second image acquisition position see paras. 0033-34, and 0038-39 describing acquiring additional images using the drone, including updating flight plan and moving drone into correct position to acquire image data of sufficient detail or resolution and from the specified geometric poses (e.g., orientation, location, distance, etc.)].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 19, all claim limitations are set forth in the method form in Claim 1 to be implemented by the system of Claim 19. Therefore similar grounds of rejection are used to reject Claim 19 as were used above for Claim 1. Further, Chang discloses a system for controlling image acquisition robots in construction sites [see paras. 0006 and 0025-26] and at least one processor configured to perform the method described in Claim 1 [see paras. 0006 and 0025-26]. 

Regarding Claim 20, all claim limitations are set forth in the method form in Claim 1 similar to Claim 20. Therefore similar grounds of rejection are used to reject Claim 20 as were used above for Claim 1. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ladha and Wang in further view of Guttmann et al. (U.S. Pub. No. 2020/0175277 A1) (hereinafter “Guttmann”) 

Regarding Claim 8, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the second image is an image captured using an image sensor permanently fixed to a first location in the construction site.
Guttmann in a same or similar endeavor teaches wherein the second image is an image captured using an image sensor permanently fixed to a first location in the site [see para. 0083 describing obtaining images captured using a stationary image sensor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chang to add the teachings of Guttmann as above for generating visual event detectors for image processing [see Guttmann para. 0005].
[see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Man (US 20190236370 A1)
Kahle et al. (US 20180343421 A1)
Zass et al. (US 20200410209 A1)
Zass et al. (US 20200412926 A1)
Zass et al. (US 20200410425 A1)
Bellaish et al. (US 20200410424 A1)
Zass et al. (US 20210004948 A1)
Bellaish et al. (US 20210004591 A1)
Zass et al. (US 20210082151 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDEMIO NAVAS JR/Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483